Citation Nr: 0818920	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954, and he had subsequent service in the United States Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the veteran's military service.

3.   The veteran has not been shown to currently have 
tinnitus that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claims 
in December 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the September 2004 notice letter stated that in 
order to establish service connection the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the August 2005 statement of the case (SOC) and 
the April 2006 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2004 notice letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2004 
letter indicated that it was still the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the September 2004 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claims.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that an April 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran has not identified any treatment records 
pertinent to his years after service.  He was also afforded 
VA examinations in November 2004 and February 2006 in 
connection with his claims for service connection; however, 
as will be discussed below, he failed to cooperate during 
those examinations, and consequently, the testing was 
unreliable.  

The Board does acknowledge the contention of the veteran's 
representative that the case should be remanded for another 
VA examination.  In particular, the veteran's representative 
has cited to Goss v. Brown, 9 Vet. App. 109, 114 (1996), 
which held that "a decision based on an examination report 
which does not contain sufficient detail requires a remand 
for compliance with the duty to assist by conducting a 
through and contemporaneous examination."  He claims that VA 
should schedule the veteran for a new examination in light of 
an invalid examination report.  However, it is clear that any 
invalidity in the VA audiology report findings is due to a 
voluntary lack of effort on the part of the veteran.  In 
fact, the February 2006 VA examiner noted that the veteran 
had provided unreliable responses on two examinations and 
opined that scheduling further testing would not yield the 
needed cooperation.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In light of the veteran's lack of 
cooperation, the Board will not remand this case for 
additional audiology testing.  There is no evidence that such 
testing would be any more reliable than the November 2004 and 
February 2006 VA examinations.  The Board will proceed and 
adjudicate the claims based on the evidence of record. 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, his 1954 separation examination found 
his ears and drums to be normal, and a whispered voice test 
showed his hearing to be 15/15 in both ears.  The veteran 
also denied having a medical history of ear trouble at that 
time.  The same results were recorded during an April 1959 
periodic examination.  Moreover, the Board notes that the 
veteran did not seek treatment for hearing loss or tinnitus 
for many decades following his separation from service.  
Therefore, the Board finds that the bilateral hearing loss 
and tinnitus did not manifest in service or sensorineural 
hearing loss within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss and tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss and tinnitus is itself evidence 
which tends to show that the disorders did not have their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The Board notes that the veteran in the present case served 
with Company D of the 10th Engineer Combat Battalion and, 
thus, may have had noise exposure in service.  However, the 
evidence of record does not relate a current diagnosis of 
bilateral hearing loss and tinnitus to his military service.  
In fact, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with 
bilateral hearing loss or tinnitus following his period of 
service.  As previously noted, the veteran has not identified 
any post-service treatment.  He was afforded VA examinations 
in November 2004 and February 2006.  However, the November 
2004 VA examiner indicated that audiometry was attempted, but 
the results were nonorganic in nature.  In particular, there 
were 15 decibel shifts in measures of puretones from trial to 
trial, and the admitted threshold did not correspond to 
observed behavior.  There were inconsistencies despite 
several attempts to obtain reliable responses.  The examiner 
stated that a level of hearing loss may be present, but 
quantifying it was difficult with inconsistent responses.  
Similarly, the February 2006 VA examiner commented that the 
veteran's responses reflected a lack of cooperation with test 
procedures, and he noted that the veteran had provided 
unreliable results on both VA examinations.  The February 
2006 VA examiner concluded that scheduling further testing 
would not yield the needed cooperation.

A claimant seeking compensation benefits has a duty to 
participate and cooperate in VA examination if deemed 
necessary to substantiate a claim.  Failure to do so requires 
VA to decide the case of the evidence of record in an 
original claim.  38 C.F.R. § 3.655 (2007); Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005) ("[w]hen entitlement 
... to a benefit cannot be established ... without a current 
VA examination ... and a claimant, without good cause, fails 
to report for such examination," the original compensation 
claim "shall be rated based on the evidence of record."  In 
this case, the inability to substantiate a current hearing 
loss disability rests solely with the veteran's cooperation 
in submitting to audiometric testing.  His failure to 
cooperate places the Board in the position of rating the 
claim based upon the evidence of record.  38 C.F.R. § 3.655 
(2007); Kowalski, 19 Vet. App. at 178. 

In this case, the evidence of record does not include any 
audiograms containing the results necessary to determine 
whether the veteran meets the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Therefore, based on the 
foregoing, the Board finds that the medical evidence does not 
establish that the veteran currently has a diagnosis of 
bilateral hearing loss as defined by VA standards.  Moreover, 
the Board notes that the evidence of record does not include 
any medical evidence diagnosing the veteran with tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Therefore, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


